EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael L. Flynn (281-285-4367) on 23 July 2021.

The application has been amended as follows: 
Please Amend independent claim 1 to include the same language as in independent claim 11 (“(b) generating a fibre degradation matrix for the various types of fibres, wherein the fibre degradation matrix is obtained for a temperature and a pH of a fracturing fluid in the formation, and the fibre degradation matrix is generated as a table of critical lifetime (critical fibre degradation time tcr) of degradable fibre versus fracturing fluid properties”) (and as supported by Specification p.9, lines 13-15).  Accordingly, please also cancel claims 6 and 7.
Please Amend claim 2 to end the series with “and” (correcting the typo; as in claim 14).
Please Amend claim 4 to add “the” (correcting the typo; as in claim 18).
Please Amend claim 5 to replace “the” with “a” (correcting the typo; as in claim 19).
Please Amend claim 8 to add “consisting” and “and” (correcting the typos; as in claim 20).
Please Amend claim 9 to replace “the” with “a” and to recite “the” (correcting the typos; as in claim 21).
Please Amend claim 10 to replace “the” with “a” (correcting the typo; as in claim 22).
Please Amend independent claim 11 to replace “the” with “a” and add a semicolon for line (d) (correcting the typos).
That is, claims should recite:
“1. (currently amended) A method of generating a design of hydraulic fracturing in a well, which comprising: 
(a) obtaining data on hydraulic fracturing of a formation including a proppant pumping schedule and a fibre pumping schedule for various types of fibres; 
(b) generating a fibre degradation matrix for the various types of fibres, wherein the fibre degradation matrix is obtained for a temperature and a pH of a fracturing fluid in the formation, and the fibre degradation matrix is generated as a table of critical lifetime (critical fibre degradation time tcr) of degradable fibre versus fracturing fluid properties; 
(c) generating possible options of hydraulic fracturing according to the fibre type and the pumping schedule; 
(d) generating a two-dimensional hydraulic fracturing model for time intervals of the pumping schedule based on transport equations; 
(e) iterating the two-dimensional model in time until the pumping schedule is completed; 
(f) outputting data of the two-dimensional hydraulic fracturing model; 
(g) selecting an option of the hydraulic fracturing operation according to the fibre type to optimize hydraulic fracturing by at least one parameter.”

“2. (currently amended) The method of claim 1, wherein generating the two-dimensional model at step (d) comprises generating a computational domain for the fracture and subsequently calculating the data for the hydraulic fracturing operation, which contain the fracture geometry, the proppant settling velocity, the proppant concentration distribution, the fluid temperature, and the concentration of fibres of different types.”

“4. (currently amended) The method of claim 1, wherein the various types of fibres are selected from degradable fibres, non-degradable fibres, or mixtures thereof.”

“5. (currently amended) The method of claim 4, wherein [[the]] a fibre melting point is lower than the formation temperature.”

“6. (canceled)”
7. (canceled)”

“8. (currently amended) The method of claim 1, wherein the additives are selected from the group consisting of: thickening polymers, thickening polymer crosslinking agents, thickening polymer crosslinking delay agents, emulsion stabilizers, friction reducers, pH regulators, foam stabilizers, biocides, clay swelling regulators, and chelating agents.”

“9. (currently amended) The method of claim 1, wherein [[the]] a weight concentration of the various types of fibres is within the range of 0.05 to 20 kg/m3.”

“10. (currently amended) The method of claim 1, wherein [[the]] a weight concentration of proppant is within the range of 0.1 to 400 kg/m3.”

“11. (currently amended) A method of hydraulic fracturing, comprising: 
(a) designing fracturing in a well, which comprises: 
(b) obtaining data on hydraulic fracturing including a proppant pumping schedule and a fibre pumping schedule for various types of fibres; 
(c) generating a fibre degradation matrix for the various types of fibres, wherein the fibre degradation matrix is obtained for a temperature and a pH of [[the]] a fracturing fluid in the formation, and the fibre degradation matrix is generated as a table of critical lifetime (critical fibre degradation time tcr) of degradable fibre versus fracturing fluid properties; 
(d) generating possible options of hydraulic fracturing according to the fibre type and the pumping schedule;
(e) generating a two-dimensional hydraulic fracturing model for time intervals of the pumping schedule based on transport equations; 
(f) iterating the two-dimensional hydraulic fracturing model in time until the pumping schedules are completed; 
(g) outputting data of the two-dimensional hydraulic fracturing model; and 
(i) selecting an option of the hydraulic fracturing operation according to the fibre type to optimize hydraulic fracturing by at least one parameter; 
(j) preparing a fracturing fluid comprising a carrier fluid, proppant, additives, and fibres; and 
(k) pumping the fracturing fluid into the formation through the well following the selected option of the hydraulic fracturing operation.”

Election/Restrictions
Claims 11-15 and 18-22 are allowable. The restriction requirement between Groups I and II, as set forth in the Office action mailed on 26 January 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 26 January 2021 is withdrawn.  Claims 1-5 and 8-10, directed to Group I, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim as amended above.  Accordingly, claims 1-5, 8-15, and 18-22 are allowable.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Amendments filed 2 July 2021 have remedied the Claim Objections in line with the Office’s suggestions.  Accordingly, these are withdrawn.
cr) of degradable fibre versus fracturing fluid properties,” and using this fibre degradation matrix for generating hydraulic fracturing options and two-dimensional fracturing models. 
There is no Prior Art of record that discloses or teaches a matrix with these particular critical lifetime (or critical fibre degradation time, tcr) vs. fracturing fluid properties, like the matrices depicted in the Specification Tables 2-4.  As in the Specification, “As used herein, the term "critical fibre degradation time" tcr refers to the time that has to elapse before the degradable fibre ceases to have any effect on the settling velocity of the solid particles (of proppant)” (p.7, lines 24-26).  In general, there appears to be little contemplation of critical fiber degradation time (tcr) in the Prior Art, and thus only one with the benefit of the current disclosure would provide a matrix of tcr and especially further provide options and models based on this matrix, to determine an optimal hydraulic fracturing operation.
Rejoined independent claim 1 as amended does not appear to raise any Prior Art or 101 concerns.  For example, as in the Alice/Mayo test, the claim 1 set appears to recite a process; is directed to an abstract idea (calculations); and recites additional elements that amount to significantly more than the judicial exception (generating a previously-unknown fibre degradation matrix as a table of tcr vs. fracturing fluid properties; and then generating options and two-dimensional models from the previously-unknown fibre degradation matrix table).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674